


116 HR 8454 IH: Eliminating Abusive and Rampant Neglect of Interactive Technologies Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8454
IN THE HOUSE OF REPRESENTATIVES

September 30, 2020
Ms. Garcia of Texas (for herself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a National Commission on Online Child Sexual Exploitation Prevention, and for other purposes.


1.Short titleThis Act may be cited as the Eliminating Abusive and Rampant Neglect of Interactive Technologies Act of 2020 or the EARN IT Act of 2020. 2.DefinitionsIn this Act:
(1)CommissionThe term Commission means the National Commission on Online Child Sexual Exploitation Prevention. (2)Interactive computer serviceThe term interactive computer service has the meaning given the term in section 230(f)(2) of the Communications Act of 1934 (47 U.S.C. 230(f)(2)).
3.National commission on online child sexual exploitation prevention
(a)EstablishmentThere is established a National Commission on Online Child Sexual Exploitation Prevention. (b)PurposeThe purpose of the Commission is to develop recommended best practices that providers of interactive computer services may choose to implement to prevent, reduce, and respond to the online sexual exploitation of children, including the enticement, grooming, sex trafficking, and sexual abuse of children and the proliferation of online child sexual abuse material.
(c)Membership
(1)Composition
(A)In generalThe Commission shall be composed of 19 members. (B)Agency headsThe following Federal officials shall serve as members of the Commission:
(i)The Attorney General or his or her representative. (ii)The Secretary of Homeland Security or his or her representative.
(iii)The Chairman of the Federal Trade Commission or his or her representative. (C)Other membersOf the remaining 16 members of the Commission—
(i)4 shall be appointed by the majority leader of the Senate, of whom— (I)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(A);
(II)1 shall have the qualifications required under paragraph (2)(B); (III)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(C); and
(IV)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(D); (ii)4 shall be appointed by the minority leader of the Senate, of whom—
(I)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(A); (II)1 shall have the qualifications required under paragraph (2)(B);
(III)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(C); and (IV)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(D);
(iii)4 shall be appointed by the Speaker of the House of Representatives, of whom— (I)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(A);
(II)1 shall have the qualifications required under paragraph (2)(B); (III)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(C); and
(IV)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(D); and (iv)4 shall be appointed by the minority leader of the House of Representatives, of whom—
(I)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(A); (II)1 shall have the qualifications required under paragraph (2)(B);
(III)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(C); and (IV)1 shall have the qualifications required under clause (i) or (ii) of paragraph (2)(D).
(2)QualificationsOf the 16 members of the Commission appointed under paragraph (1)(C)— (A)4 shall have current experience in investigating online child sexual exploitation crimes, of whom—
(i)2 shall have such experience in a law enforcement capacity; and (ii)2 shall have such experience in a prosecutorial capacity;
(B)4 shall be survivors of online child sexual exploitation, or have current experience in providing services for victims of online child sexual exploitation in a non-governmental capacity; (C) (i)2 shall have current experience in matters related to consumer protection, civil liberties, civil rights, or privacy; and
(ii)2 shall have current experience in computer science or software engineering related to matters of cryptography, data security, or artificial intelligence in a non-governmental capacity; and (D)4 shall be individuals who each currently work for an interactive computer service that is unrelated to each other interactive computer service represented under this subparagraph, representing diverse types of businesses and areas of professional expertise, of whom—
(i)2 shall have current experience in addressing online child sexual exploitation and promoting child safety at an interactive computer service with not less than 30,000,000 monthly users in the United States; and (ii)2 shall have current experience in addressing online child sexual exploitation and promoting child safety at an interactive computer service with less than 10,000,000 monthly users in the United States.
(3)DateThe initial appointments of members to the Commission under paragraph (1)(C) shall be made not later than 90 days after the date of enactment of this Act. (d)Period of appointment; vacancies (1)Period of appointmentA member of the Commission shall be appointed for a term of 5 years.
(2)Vacancies
(A)Effect on commissionAny vacancy in the Commission shall not affect the powers of the Commission. (B)Filling of vacanciesA vacancy in the Commission shall be filled in the same manner as the original appointment under subsection (c)(1).
(e)Initial meetingThe Commission shall hold the first meeting of the Commission not later than 60 days after the date on which a majority of the members of the Commission have been appointed. (f)ChairpersonThe Attorney General or his or her representative shall serve as the Chairperson of the Commission.
(g)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold a meeting. (h)MeetingsThe Commission shall meet at the call of the Chairperson.
(i)Authority of commissionThe Commission may, for the purpose of carrying out this section and section 4, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate. (j)Information from federal agencies (1)In generalThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this section and section 4.
(2)Furnishing informationUpon request of the Chairperson of the Commission for information under paragraph (1), the head of a Federal department or agency shall furnish the information to the Commission, unless the information is subject to an active investigation or otherwise privileged or confidential. (k)Travel expensesA member of the Commission shall serve without compensation, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular places of business of the member in the performance of services for the Commission.
(l)DurationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 4.Duties of the commission (a)Recommended best practices (1)Initial recommendations (A)In generalNot later than 18 months after the date on which a majority of the members of the Commission required to be appointed under section 3(c)(1)(C) have been so appointed, the Commission shall develop and submit to the Attorney General recommended best practices that providers of interactive computer services may choose to engage in to prevent, reduce, and respond to the online sexual exploitation of children, including the enticement, grooming, sex trafficking, and sexual abuse of children and the proliferation of online child sexual abuse material.
(B)Requirements
(i)Alternative best practicesThe best practices required to be developed and submitted under subparagraph (A) shall include alternatives that take into consideration— (I)the size, type of product, and business model of a provider of an interactive computer service;
(II)whether an interactive computer service— (aa)is made available to the public;
(bb)is primarily responsible for hosting, storage, display, and retrieval of information on behalf of third parties, including providers of other interactive computer services; or (cc)provides the capability to transmit data to and receive data from all or substantially all internet endpoints on behalf of a consumer; and
(III)whether a type of product, business model, product design, or other factors related to the provision of an interactive computer service could make a product or service susceptible to the use and facilitation of online child sexual exploitation. (ii)ScopeNotwithstanding paragraph (3), the alternatives described in clause (i) of this subparagraph may exclude certain matters required to be addressed under paragraph (3), as the Commission determines appropriate based on the nature of particular products or services, the factors described in such clause (i), or other factors relevant to the purposes of this Act.
(2)Support requirementThe Commission may only recommend the best practices under paragraph (1) if not fewer than 14 members of the Commission support the best practices. (3)Matters addressedThe matters addressed by the recommended best practices developed and submitted by the Commission under paragraph (1) shall include—
(A)preventing, identifying, disrupting, and reporting online child sexual exploitation; (B)coordinating with non-profit organizations and other providers of interactive computer services to preserve, remove from view, and report online child sexual exploitation;
(C)retaining child sexual exploitation content and related user identification and location data; (D)receiving and triaging reports of online child sexual exploitation by users of interactive computer services, including self-reporting;
(E)implementing a standard rating and categorization system to identify the type and severity of child sexual abuse material; (F)training and supporting content moderators who review child sexual exploitation content for the purposes of preventing and disrupting online child sexual exploitation;
(G)preparing and issuing transparency reports, including disclosures in terms of service, relating to identifying, categorizing, and reporting online child sexual exploitation and efforts to prevent and disrupt online child sexual exploitation; (H)coordinating with voluntary initiatives offered among and to providers of interactive computer services relating to identifying, categorizing, and reporting online child sexual exploitation;
(I)employing age rating and age gating systems to reduce online child sexual exploitation; (J)offering parental control products that enable customers to limit the types of websites, social media platforms, and internet content that are accessible to children; and
(K)contractual and operational practices to ensure third parties, contractors, and affiliates comply with the best practices. (4)Relevant considerationsIn developing best practices under paragraph (1), the Commission shall consider—
(A)the cost and technical limitations of implementing the best practices; (B)the impact on competition, product and service quality, data security, and privacy;
(C)the impact on the ability of law enforcement agencies to investigate and prosecute child sexual exploitation and rescue victims; and (D)the current state of technology.
(5)Periodic updatesNot less frequently than once every 5 years, the Commission shall update and resubmit to the Attorney General recommended best practices under paragraph (1). (b)Publication of best practicesNot later than 30 days after the date on which the Commission submits recommended best practices under subsection (a), including updated recommended best practices under paragraph (5) of that subsection, the Attorney General shall publish the recommended best practices on the website of the Department of Justice and in the Federal Register.
5.Protecting victims of online child sexual abuseSection 230(e) of the Communications Act of 1934 (47 U.S.C. 230(e)) is amended by adding at the end the following:  (6)No effect on child sexual exploitation lawNothing in this section (other than subsection (c)(2)(A)) shall be construed to impair or limit—
(A)any claim in a civil action brought against a provider of an interactive computer service under section 2255 of title 18, United States Code, if the conduct underlying the claim constitutes a violation of section 2252 or section 2252A of that title; (B)any charge in a criminal prosecution brought against a provider of an interactive computer service under State law regarding the advertisement, promotion, presentation, distribution, or solicitation of child sexual abuse material, as defined in section 2256(8) of title 18, United States Code; or
(C)any claim in a civil action brought against a provider of an interactive computer service under State law regarding the advertisement, promotion, presentation, distribution, or solicitation of child sexual abuse material, as defined in section 2256(8) of title 18, United States Code. (7)Encryption technologies (A)In generalNotwithstanding paragraph (6), none of the following actions or circumstances shall serve as an independent basis for liability of a provider of an interactive computer service for a claim or charge described in that paragraph:
(i)The provider utilizes full end-to-end encrypted messaging services, device encryption, or other encryption services. (ii)The provider does not possess the information necessary to decrypt a communication.
(iii) The provider fails to take an action that would otherwise undermine the ability of the provider to offer full end-to-end encrypted messaging services, device encryption, or other encryption services. (B)Consideration of evidenceNothing in subparagraph (A) shall be construed to prohibit a court from considering evidence of actions or circumstances described in that subparagraph if the evidence is otherwise admissible..
6.Use of term child sexual abuse material
(a)Sense of congressIt is the sense of Congress that the term child sexual abuse material has the same legal meaning as the term child pornography, as that term was used in Federal statutes and case law before the date of enactment of this Act. (b)Amendments (1)Title 5, united states codeChapter 65 of title 5, United States Code, is amended—
(A)in section 6502(a)(2)(B), by striking child pornography and inserting child sexual abuse material; and (B)in section 6504(c)(2)(F), by striking child pornography and inserting child sexual abuse material.
(2)Homeland security act of 2002The Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— (A)in section 307(b)(3)(D) (6 U.S.C. 187(b)(3)(D)), by striking child pornography and inserting child sexual abuse material; and
(B)in section 890A (6 U.S.C. 473)— (i)in subsection (b)(2)(A)(ii), by striking child pornography and inserting child sexual abuse material; and
(ii)in subsection (e)(3)(B)(ii), by striking child pornography and inserting child sexual abuse material. (3)Immigration and nationality actSection 101(a)(43)(I) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(I)) is amended by striking child pornography and inserting child sexual abuse material.
(4)Small business jobs act of 2010Section 3011(c) of the Small Business Jobs Act of 2010 (12 U.S.C. 5710(c)) is amended by striking child pornography and inserting child sexual abuse material. (5)Broadband data improvement actSection 214(a)(2) of the Broadband Data Improvement Act (15 U.S.C. 6554(a)(2)) is amended by striking child pornography and inserting child sexual abuse material.
(6)CAN–SPAM act of 2003Section 4(b)(2)(B) of the CAN–SPAM Act of 2003 (15 U.S.C. 7703(b)(2)(B)) is amended by striking child pornography and inserting child sexual abuse material. (7)Title 18, united states codeTitle 18, United States Code, is amended—
(A)in section 1956(c)(7)(D), by striking child pornography each place the term appears and inserting child sexual abuse material; (B)in chapter 110—
(i)in section 2251(e), by striking child pornography and inserting child sexual abuse material; (ii)in section 2252(b)—
(I)in paragraph (1), by striking child pornography and inserting child sexual abuse material; and (II)in paragraph (2), by striking child pornography and inserting child sexual abuse material;
(iii)in section 2252A— (I)in the section heading, by striking child pornography and inserting child sexual abuse material;
(II)in subsection (a)— (aa)in paragraph (1), by striking child pornography and inserting child sexual abuse material;
(bb)in paragraph (2)— (AA)in subparagraph (A), by striking child pornography and inserting child sexual abuse material; and
(BB)in subparagraph (B), by striking child pornography and inserting child sexual abuse material; (cc)in paragraph (3), by striking child pornography and inserting child sexual abuse material;
(dd)in paragraph (4)— (AA)in subparagraph (A), by striking child pornography and inserting child sexual abuse material; and
(BB)in subparagraph (B), by striking child pornography and inserting child sexual abuse material; (ee)in paragraph (5)—
(AA)in subparagraph (A), by striking an image of child pornography and inserting child sexual abuse material; and (BB)in subparagraph (B), by striking an image of child pornography and inserting child sexual abuse material; and
(ff)in paragraph (7)— (AA)by striking child pornography and inserting child sexual abuse material; and
(BB)by striking the period at the end and inserting a comma; (III)in subsection (b)—
(aa)in paragraph (1), by striking child pornography and inserting child sexual abuse material; and (bb)in paragraph (2), by striking child pornography each place the term appears and inserting child sexual abuse material; and
(IV)in subsection (c)— (aa)in paragraph (1)(A), by striking child pornography and inserting child sexual abuse material;
(bb)in paragraph (2), by striking child pornography and inserting child sexual abuse material; and (cc)in the undesignated matter following paragraph (2), by striking child pornography and inserting child sexual abuse material;
(V)in subsection (d)(1), by striking child pornography and inserting child sexual abuse material; and (VI)in subsection (e), by striking child pornography each place the term appears and inserting child sexual abuse material;
(iv)in section 2256(8)— (I)by striking child pornography and inserting child sexual abuse material; and
(II)by striking the period at the end and inserting a semicolon; (v)in section 2257A(h)—
(I)in paragraph (1)(A)(iii), by striking child pornography and inserting child sexual abuse material; and (II)in paragraph (2), by striking child pornography and inserting child sexual abuse material;
(vi)in section 2258A— (I)in subsection (a)(2)—
(aa)in subparagraph (A), by striking child pornography and inserting child sexual abuse material; and (bb)in subparagraph (B), by striking child pornography and inserting child sexual abuse material;
(II)in subsection (b)— (aa)in paragraph (4)—
(AA)in the paragraph heading, by striking child pornography and inserting child sexual abuse material; and (BB)by striking child pornography and inserting child sexual abuse material; and
(bb)in paragraph (5), by striking child pornography and inserting child sexual abuse material; and (III)in subsection (g)(2)(B), by striking child pornography and inserting child sexual abuse material;
(vii)in section 2258C— (I)in the section heading, by striking child pornography and inserting child sexual abuse material;
(II)in subsection (a)— (aa)in paragraph (2), by striking child pornography and inserting child sexual abuse material; and
(bb)in paragraph (3), by striking child pornography and inserting child sexual abuse material; (III)in subsection (d), by striking child pornography visual depiction and inserting child sexual abuse material visual depiction; and
(IV)in subsection (e), by striking child pornography visual depiction and inserting child sexual abuse material visual depiction; (viii)in section 2259—
(I)in paragraph (b)(2)— (aa)in the paragraph heading, by striking child pornography and inserting child sexual abuse material;
(bb)in the matter preceding subparagraph (A), by striking child pornography and inserting child sexual abuse material; and (cc)in subparagraph (A), by striking child pornography and inserting child sexual abuse material;
(II)in subsection (c)— (aa)in paragraph (1)—
(AA)in the paragraph heading, by striking child pornography and inserting child sexual abuse material; and (BB)by striking child pornography each place the term appears and inserting child sexual abuse material;
(bb)in paragraph (2), in the matter preceding subparagraph (A), by striking child pornography each place the term appears and inserting child sexual abuse material; and (cc)in paragraph (3)—
(AA)in the paragraph heading, by striking child pornography and inserting child sexual abuse material; and (BB)by striking child pornography and inserting child sexual abuse material; and
(III)in subsection (d)(1)— (aa)in subparagraph (A)—
(AA)by striking child pornography each place the term appears and inserting child sexual abuse material; and (BB)by striking Child Pornography and inserting Child Sexual Abuse Material;
(bb)in subparagraph (B), by striking child pornography and inserting child sexual abuse material; and (cc)in subparagraph (C)—
(AA)by striking child pornography and inserting child sexual abuse material; and (BB)by striking Child Pornography and inserting Child Sexual Abuse Material;
(ix)in section 2259A— (I)in the section heading, by striking child pornography and inserting child sexual abuse material;
(II)in subsection (a)— (aa)in paragraph (2), by striking child pornography and inserting child sexual abuse material; and
(bb)in paragraph (3), by striking child pornography and inserting child sexual abuse material; and (III)in subsection (d)(2)(B), by striking child pornography and inserting child sexual abuse material; and
(x)in section 2259B— (I)in the section heading, by striking Child pornography and inserting Child sexual abuse material;
(II)in subsection (a), by striking Child Pornography each place the term appears and inserting Child Sexual Abuse Material; (III)in subsection (b), by striking Child Pornography each place the term appears and inserting Child Sexual Abuse Material;
(IV)in subsection (c), by striking Child Pornography and inserting Child Sexual Abuse Material; and (V)in subsection (d), by striking Child Pornography and inserting Child Sexual Abuse Material;
(C)in chapter 117— (i)in section 2423(f)(3), by striking child pornography and inserting child sexual abuse material; and
(ii)in section 2427— (I)in the section heading, by striking child pornography and inserting child sexual abuse material; and
(II)by striking child pornography and inserting child sexual abuse material; (D)in section 2516—
(i)in paragraph (1)(c), by striking child pornography and inserting child sexual abuse material; and (ii)in paragraph (2), by striking child pornography and inserting child sexual abuse material;
(E)in section 3014(h)(3), by striking child pornography and inserting child sexual abuse material; (F)in section 3509—
(i)in subsection (a)(6), by striking child pornography and inserting child sexual abuse material; and (ii)in subsection (m)—
(I)in the subsection heading, by striking Child Pornography and inserting Child Sexual Abuse Material; (II)in paragraph (1), by striking child pornography and inserting constitutes a child sexual abuse material;
(III)in paragraph (2), by striking child pornography and inserting constitutes a child sexual abuse material; and (IV)in paragraph (3), by striking child pornography each place the term appears and inserting child sexual abuse material; and
(G)in section 3632(d)(4)(D)(xlii), by striking child pornography and inserting child sexual abuse material. (8)Tariff act of 1930Section 583(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1583(a)(2)(B)) is amended by striking child pornography and inserting child sexual abuse material.
(9)Elementary and secondary education act of 1965Section 4121 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131) is amended— (A)in subsection (a)—
(i)in paragraph (1)(A)(ii), by striking child pornography and inserting child sexual abuse material; and (ii)in paragraph (2)(A)(ii), by striking child pornography and inserting child sexual abuse material; and
(B)in subsection (e)(5)— (i)in the paragraph heading, by striking Child pornography and inserting Child sexual abuse material; and
(ii)by striking child pornography and inserting child sexual abuse material. (10)Museum and library services actSection 224(f) of the Museum and Library Services Act (20 U.S.C. 9134(f)) is amended—
(A)in paragraph (1)— (i)in subparagraph (A)(i)(II), by striking child pornography and inserting child sexual abuse material; and
(ii)in subparagraph (B)(i)(II), by striking child pornography and inserting child sexual abuse material; and (B)in paragraph (7)(A)—
(i)in the subparagraph heading, by striking Child pornography and inserting Child sexual abuse material; and (ii)by striking child pornography and inserting child sexual abuse material.
(11)Omnibus crime control and safe streets act of 1968Section 3031(b)(3) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10721(b)(3)) is amended by striking child pornography and inserting child sexual abuse material. (12)Juvenile justice and delinquency prevention act of 1974Section 404(b)(1)(K) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)) is amended—
(A)in clause (i)(I)(aa), by striking child pornography and inserting child sexual abuse material; and (B)in clause (ii), by striking child pornography and inserting child sexual abuse material.
(13)Victims of crime act of 1984Section 1402(d)(6)(A) of the Victims of Crime Act of 1984 (34 U.S.C. 20101(d)(6)(A)) is amended by striking Child Pornography and inserting Child Sexual Abuse Material. (14)Victims of child abuse act of 1990The Victims of Child Abuse Act of 1990 (34 U.S.C. 20301 et seq.) is amended—
(A)in section 212(4) (34 U.S.C. 20302(4)), by striking child pornography and inserting child sexual abuse material; (B)in section 214(b) (34 U.S.C. 20304(b))—
(i)in the subsection heading, by striking Child Pornography and inserting Child Sexual Abuse Material; and (ii)by striking child pornography and inserting child sexual abuse material; and
(C)in section 226(c)(6) (34 U.S.C. 20341(c)(6)), by striking child pornography and inserting child sexual abuse material. (15)Sex offender registration and notification actSection 111 of the Sex Offender Registration and Notification Act (34 U.S.C. 20911) is amended—
(A)in paragraph (3)(B)(iii), by striking child pornography and inserting child sexual abuse material; and (B)in paragraph (7)(G), by striking child pornography and inserting child sexual abuse material.
(16)Adam walsh child protection and safety act of 2006Section 143(b)(3) of the Adam Walsh Child Protection and Safety Act of 2006 (34 U.S.C. 20942(b)(3)) is amended by striking child pornography and inserting child sexual abuse material. (17)Protect our children act of 2008Section 105(e)(1)(C) of the PROTECT Our Children Act of 2008 (34 U.S.C. 21115(e)(1)(C)) is amended by striking child pornography and inserting child sexual abuse material.
(18)Social security actSection 471(a)(20)(A)(i) of the Social Security Act (42 U.S.C. 671(a)(20)(A)(i)) is amended by striking child pornography and inserting offenses involving child sexual abuse material. (19)Privacy protection act of 1980Section 101 of the Privacy Protection Act of 1980 (42 U.S.C. 2000aa) is amended—
(A)in subsection (a)(1), by striking child pornography and inserting child sexual abuse material; and (B)in subsection (b)(1), by striking child pornography and inserting child sexual abuse material.
(20)Child care and development block grant act of 1990Section 658H(c)(1) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(c)(1)) is amended— (A)in subparagraph (D)(iii), by striking child pornography and inserting offenses relating to child sexual abuse material; and
(B)in subparagraph (E), by striking child pornography and inserting child sexual abuse material. (21)Communications act of 1934Title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.) is amended—
(A)in section 223 (47 U.S.C. 223)— (i)in subsection (a)(1)—
(I)in subparagraph (A), in the undesignated matter following clause (ii), by striking child pornography and inserting which constitutes child sexual abuse material; and (II)in subparagraph (B), in the undesignated matter following clause (ii), by striking child pornography and inserting which constitutes child sexual abuse material; and
(ii)in subsection (d)(1), in the undesignated matter following subparagraph (B), by striking child pornography and inserting that constitutes child sexual abuse material; and (B)in section 254(h) (47 U.S.C. 254(h))—
(i)in paragraph (5)— (I)in subparagraph (B)(i)(II), by striking child pornography and inserting child sexual abuse material; and
(II)in subparagraph (C)(i)(II), by striking child pornography and inserting child sexual abuse material; (ii)in paragraph (6)—
(I)in subparagraph (B)(i)(II), by striking child pornography and inserting child sexual abuse material; and (II)in subparagraph (C)(i)(II) by striking child pornography and inserting child sexual abuse material; and
(iii)in paragraph (7)(F)— (I)in the subparagraph heading, by striking Child pornography and inserting Child sexual abuse material; and
(II)by striking child pornography and inserting child sexual abuse material. (c)Table of sections amendments (1)Chapter 110 of title 18The table of sections for chapter 110 of title 18, United States Code, is amended—
(A)by striking the item relating to section 2252A and inserting the following:   2252A. Certain activities relating to material constituting or containing child sexual abuse material.; (B)by striking the item relating to section 2258C and inserting the following: 


2258C. Use to combat child sexual abuse material of technical elements relating to reports made to the CyberTipline.;
(C)by striking the item relating to section 2259A and inserting the following:    2259A. Assessments in child sexual abuse material cases.;and (D)by striking the item relating to section 2259B and inserting the following: 


2259B. Child sexual abuse materials victims reserve..
(2)Chapter 117 of title 18The table of sections for chapter 117 of title 18, United States Code, is amended by striking the item relating to section 2427 and inserting the following:   2427. Inclusion of offenses relating to child sexual abuse material in definition of sexual activity for which any person can be charged with a criminal offense.. 7.Modernizing the cybertipline (a)In generalChapter 110 of title 18, United States Code, is amended—
(1)in section 2258A— (A)in subsection (a)—
(i)in paragraph (1)(B)(ii), by inserting after facts or circumstances the following: , including any available facts or circumstances sufficient to identify and locate each minor and each involved individual,; and (ii)in paragraph (2)(A)—
(I)by inserting 1591 (if the violation involves a minor), before 2251,; and (II)by striking or 2260 and inserting 2260, or 2422(b);
(B)in subsection (b)— (i)in paragraph (1)—
(I)by inserting or location after identity; and (II)by striking other identifying information, and inserting other information which may identify or locate the involved individual,;
(ii)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; (iii)by inserting after paragraph (1) the following:

(2)Information about the involved minorInformation relating to the identity or location of any involved minor, which may, to the extent reasonably practicable, include the electronic mail address, Internet Protocol address, uniform resource locator, or any other information which may identify or locate any involved minor, including self-reported identifying information.; and (iv)by adding at the end the following:

(7)Formatting of reportsWhen in its discretion a provider voluntarily includes any content described in this subsection in a report to the CyberTipline, the provider shall use best efforts to ensure that the report conforms with the structure of the CyberTipline.; and (C)in subsection (d)(5)(B)—
(i)in clause (i), by striking forwarded and inserting made available; and (ii)in clause (ii), by striking forwarded and inserting made available;
(2)in section 2258B— (A)in subsection (a)—
(i)by striking arising from the performance and inserting the following:  , may not be brought in any Federal or State court if the claim or charge is directly attributable to—
(1)the performance; (ii)in paragraph (1), as so designated, by striking may not be brought in any Federal or State court. and inserting a semicolon; and
(iii)by adding at the end the following:  (2)transmitting, distributing, or mailing child sexual abuse material to any Federal, State, or local law enforcement agency, or giving such agency access to child sexual abuse material, in response to a search warrant, court order, or other legal process issued by such agency; or
(3)research voluntarily undertaken by the provider or domain name registrar using any material being preserved under section 2258A(h), if the research is only for the purpose of— (A)improving or facilitating reporting under this section, section 2258A, or section 2258C; or
(B)stopping the online sexual exploitation of children.; and (B)in subsection (b)(2)(C)—
(i)by striking the performance of; (ii)by inserting described in or performed after function; and
(iii)by striking this section, sections and inserting this section or section; and (3)in section 2258C—
(A)in the section heading, by striking the CyberTipline and inserting NCMEC; (B)in subsection (a)—
(i)in paragraph (1)— (I)by striking NCMEC and inserting the following:

(A)Provision to providersNCMEC; (II)in subparagraph (A), as so designated, by inserting or submission to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)) after CyberTipline report; and
(III)by adding at the end the following:  (B)Provision to non-profit entitiesNCMEC may provide hash values or similar technical identifiers associated with visual depictions provided in a CyberTipline report or submission to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)) to a non-profit entity for the sole and exclusive purpose of preventing and curtailing the online sexual exploitation of children.; and
(ii)in paragraph (2)— (I)by inserting (A) after (1);
(II)by inserting or submission to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)) after CyberTipline report; and (III)by adding at the end the following: The elements authorized under paragraph (1)(B) shall be limited to hash values or similar technical identifiers associated with visual depictions provided in a CyberTipline report or submission to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)).; and
(C)in subsection (d), by inserting or to the child victim identification program described in section 404(b)(1)(K)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11293(b)(1)(K)(ii)) after CyberTipline. (b)Technical and conforming amendmentThe table of sections for chapter 110 of title 18, United States Code, is amended by striking the item relating to section 2258C (as amended by section 6(c)(1)(B) of this Act) and inserting the following: 


2258C. Use to combat child sexual abuse material of technical elements relating to reports made to NCMEC..
8.Eliminating network distribution of child exploitationSection 2258A(h) of title 18, United States Code, is amended— (1)in paragraph (1), by striking 90 days and inserting 180 days; and
(2)by adding at the end the following:  (5)Extension of preservationA provider of a report to the CyberTipline may voluntarily preserve the contents provided in the report (including any comingled content described in paragraph (2)) for longer than 180 days after the submission to the CyberTipline for the purpose of reducing the proliferation of online child sexual exploitation or preventing the online sexual exploitation of children..
9.It solutions relating to combating online child exploitationTitle IV of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11291 et seq.) is amended— (1)by redesignating section 409 (34 U.S.C. 11297) as section 410; and
(2)by inserting after section 408 (34 U.S.C. 11296) the following:  409.It solutions relating to combating online child exploitation (a)Development of IT solutionsThe Administrator shall enable the development of information technology solutions and the creation and acquisition of innovative tools to implement updates, improvements, and modernization needed to enhance efforts to combat online child exploitation in order to ensure that consistent, actionable information is provided to law enforcement agencies, including Internet Crimes Against Children (commonly known as ICAC) task forces.
(b)Consultation with partnersIn developing the information technology solutions under subsection (a), the Administrator shall solicit input from all partners in the effort to combat online child exploitation, including the Center, ICAC task forces, the Federal Bureau of Investigation, the Department of Homeland Security, U.S. Immigration and Customs Enforcement, Homeland Security Investigations, and the United States Marshals Service. (c)FundingEach fiscal year, the Administrator shall carry out this section using not less than $1,000,000 of the amounts made available to carry out this title for that fiscal year..
10.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 11.SeverabilityIf any provision of this Act or any amendment made by this Act, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this Act and the amendments made by this Act, and the application of the provision or amendment to any other person or circumstance, shall not be affected.

